SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1126
KA 12-01690
PRESENT: CENTRA, J.P., FAHEY, SCONIERS, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

TYREEK WILLIAMS, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (VINCENT F. GUGINO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID PANEPINTO OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Russell
P. Buscaglia, A.J.), rendered July 2, 2012. The judgment convicted
defendant, upon his plea of guilty, of manslaughter in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of manslaughter in the first degree (Penal Law §
125.20), defendant contends that the waiver of the right to appeal is
not valid and challenges the severity of the sentence. Although the
record establishes that defendant knowingly, voluntarily and
intelligently waived the right to appeal (see generally People v
Lopez, 6 NY3d 248, 256), we conclude that the valid waiver of the
right to appeal does not encompass the challenge to the severity of
the sentence inasmuch as Supreme Court failed to advise defendant of
the potential periods of incarceration or the potential maximum term
of incarceration (see People v Newman, 21 AD3d 1343, 1343; People v
McLean, 302 AD2d 934, 934; cf. People v Lococo, 92 NY2d 825, 827;
People v Hidalgo, 91 NY2d 733, 737). We nevertheless conclude that
the sentence is not unduly harsh or severe.




Entered:   November 14, 2014                       Frances E. Cafarell
                                                   Clerk of the Court